Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is responsive to the RCE filed on November 18, 2021.  Claims 1-14 is/are pending for examination.


Response to Amendment

Applicant has amended claims 1, 11, and 12; claims 14 newly added; and claims 1-14 is/are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 11/18/2021 has been entered.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "based on table" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent Application Pub. No. 2015/0113172) hereinafter “Johnson” in view of Mcdysan et al. (US Patent Application Pub. No. 2012/0324536) hereinafter “Mcdysan”.


As to claim 1, Johnson discloses an information processing device ([139-140]), comprising: a memory ([146-148], memory); and 
5a processor coupled to the memory ([146-148, 159-160] discloses a processor coupled to a memory) and configured to: 
store, in the memory, a confirmation program for performing communication confirmation of a network, transmit the confirmation program to a server in the network (Johnson [147-152, 175-177] discloses wherein the computer programs, and/or computer control logic algorithms, are stored in the main memory and is capable for automatically configuring a device connected to a network and additionally discloses wherein the discloses wherein the service can control and configure the device through a simple device protocol that runs in conjunction with a chat protocol associated with the service, a user interface for the device configuration may be implemented through the service and may be scriptable to allow the addition of many classes of devices),
Johnson does not explicitly disclose collect, before the network is constructed, from the server, an execution result of the communication confirmation 10 obtained by causing the server to execute the communication confirmation, and perform correctness determination of the execution result.
However Mcdysan discloses collect, before the network is constructed, from the server, an execution result of the communication confirmation10 obtained by causing the discloses a virtual extended network wherein network validation server can authenticate, or otherwise verify the authenticity of, the data structure, determine that computing devices belong to the network, and wherein the directory management module can enable network validation server to add, remove, edit, or look up data in a network validation directory to determine that the data structure is authenticated before a virtual machine/network is created/established).   
Johnson and Mcdysan are analogous art because they are from the same field of endeavor, namely, systems and methods of managing network nodes.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson and Mcdysan before him or her, to modify the system of Johnson to include the validation and creation of virtual network of Mcdysan with reasonable expectation that this would result in a system that is capable of creating/constructing a virtual network/network after validating the communication information obtained from the network nodes.  This method of improving the system of Johnson was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mcdysan.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Johnson with Mcdysan to obtain the invention as specified in claim 1.



As to claim 2, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the 15processor is configured to: store a table illustrating a communication state for correctness determination in advance, and perform the correctness determination by collating the collected execution result with the table (Johnson [193-197, 299-300] discloses wherein the web configuration interface template for the selected device may be populated using a device configuration control table). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.



As to claim 3, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the processor is configured to perform the communication confirmation via the temporary address by allocating a temporary address not overlapping with another server to an 25additional new server (Johnson [283-284, 443-444] discloses wherein the fractional DNS server parses subdomain distinguishing between the target host server portion and the target device portion of the subdomain, and wherein the algorithms and resource records direct fractional DNS server to map the requested URL to a wildcard location and synthesize and return the IP address of the user device, parsing the fractional subdomain and generating and synthesizing from the multi-server wildcard format shown comprise, in part, the multi-server fractional subdomain processing capability). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.



As to claim 4, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the processor is configured to: transmit an operating system (OS) for executing the confirmation 30program to an additional new server, 34Fujitsu Ref. No.: 19-01579 transmit the confirmation program to the OS, and cause the new server to execute the communication confirmation (Johnson [330, 445-446] discloses wherein the function of the service may be distributed and one or more parts of the service,  portions, modules, functions, etc. can be running on and  executing, operating, etc. on one or more components like servers, embedded devices, cloud services, hardware, etc.). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.



As to claim 5, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the 5processor is configured to: be connected to a management network used for system management and to a business network used when operating a business via a switch, and execute confirmation of a first communication state between the server and the management network and a second communication state between the 10server and the business network using the confirmation program (Johnson [166, 550-552] discloses wherein the a company may determine that it needs to provide a firmware update to the home router, by logging into the internet service providing the all devices that have been associated with such UDL may become available and accordingly an automatic update to such devices may be allowed). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.


As to claim 9, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the 5processor is configured to execute confirmation of an unusable state of a network service using the confirmation program when an external server for performing the network service is connected to the network (Johnson [536-538] discloses wherein the bounce server is configured to maintain one or more instances of persistent idle connection available for establishing connections to clients, user device, wherein each socket connection can allow for the bounce server to serve the client while having a second connection in a connecting state while maintaining idle connection). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.


As to claim 13, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the processor is configured to collect the execution result of the communication confirmation transmitted from the server by causing the server to execute the confirmation program by transmitting the confirmation program (Johnson discloses wherein the service access software used for remotely accessing a device over a network may be distributed via web-embeddable software code using Java, Active-X, Flash, and/or any other browser embeddable code, machine installable software programs, machine embedded software, and/or any other types of software configurations may be used for distributing the service access software via the web-embeddable software code). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.


As to claim 14, Johnson-Mcdysan discloses the information processing device according to claim 1, wherein the execution result of the communication confirmation is obtained by causing the server to execute the communication confirmation program based on table includes items of communication confirmation regarding the network (Mcdysan [31-33, 61-64], discloses a virtual extended network wherein network validation server can authenticate, or otherwise verify the authenticity of, the data structure, determine that computing devices belong to the network, and wherein the directory management module can enable network validation server to add, remove, edit, or look up data in a network validation directory to determine that the data structure is authenticated before a virtual machine/network is created/established). The Examiner supplies the same rationale for the combination of references Johnson and Mcdysan as in claim 1 above.



Claims 11 and 12 are corresponding apparatus and system claims that recite similar limitations as of claims 1-5, 9 and 13-14 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Allowable Subject Matter

Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments with respect to claims 1-14 have been considered However, upon further consideration, a new ground(s) of rejection is made in view of Johnson and Mcdysan.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Correspondence Information

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAZU A MIAH/Primary Examiner, Art Unit 2441